Ladd, J.
*2621 *2632 *261The discharge of a gun into plaintiff’s left foot at about 7 o’clock in the evening of February 18, 1897, *262rendered amputation necessary. During the afternoon lie liad gone to Valley Junction by street car, bunted out in tbe tlie country about two miles and back, and tben returned to Des Moines-, having killed a rabbit and a crow. At tbe time of tbe injury be was alone, returning tbe gun to its owner, from whom be bad borrowed it that morning. Tbe circumstances of tbe shooting be declared himself unable to detail, save that be bad stopped to- buckle bis overshoe, and tben removed, as be supposed, all tbe shells .from the magazine of the gun, and that when starting to move on it went off. This brief summary makes it evident that to establish its defense that the shooting was intentional, and not accidental, the defendant must of necessity have relied wholly on circumstantial evidence. The searchlight of truth must have been turned into plaintiff’s mind', and his hidden purposes revealed. The limitations of human nature are such that we can only learn the thought and motives of others through legitimate inferences to be drawn from what they do or say. Dor this reason, the objection interposed to this class of evidence, stoutly insisted upon by appellant, were properly overruled. The instinct of self-preservation is such that no person, however sordid, will voluntarily mutilate the members of his own body, even for gain, without great hesitation. The whole being recoils in the first instance at. such a thought, and it cannot be said in any case to have happened until after brooding over the design for a considerable time, even for days and weeks, and then only in pursuance of a definite plan. It was proper then to introduce evidence tending to show that plaintiff had been talking about this seemingly unimportant hunting trip for weeks previous to the injury; that he had spoken frequently of the indemnity procurable from accident insurance in event, of the loss of a hand or a foot in hunting, and had intimated “smoothness” on the part of others injured and indemnified; that he had mentioned' a feeling that something was going to happen to him on this trip, and had dreamed of the loss of his foot; *263that he declared his purpose to load up on that day with insurance, as it would be a good thing to fall back on; and that he was particular, in obtaining some of the policies, to ascertain what portion of the foot must be removed to entitle him to indemnity. So, too an overpowering motive may be looked for in such a case. Ordinarily, the mere love of money would have little influence in inducing a person, hoWever corrupt, to tear from him a foot or a hand. Even the highwayman and the burglar, ordinarily possessed of a high degree of physical courage, stop short of ■of this. Evidence was rightly received, then, tending to show ■his situation in life, and not only his insolvency, but that those who had made loans to him, which he was under special •obligations to repay, were demanding restitution. In other words, that he was under pressing need of money had a tendency to fix a motive for inflicting the injury. And when we have added that the policy sued on of $10,000 was obtained by executing a premium note falsely represented to have been signed by his wife as surety but six days before the injury, one-third to be paid on the loss of a foot or hand, and that within an hour before starting for Valley Junction that day he procured eight insurance tickets, of $3,000 each, which he supposed to contain similar conditions, enough hás been said to indicate that the question of whether the wound was self-inflicted was solely for the jury’s determination.
3 *2644 *263II. As pointed out, plaintiff’s intention in procuring the insurance policies was an important feature of the case; for, if he so did with the purpose of fraudulently obtaining indemnity, this was one of the circumstances constituting the scheme ending in the destruction of the foot. It was proper, then, to receive evidence showing that he had falsely represented that he was going on the road as a collector for some house, and would be able to pay the premium on the policy sued on from his salary at the end of a month; that he falsely -represented the premium note to have been signed as surety :bv-his wife, himself imitating her hand*264writing; that lie kept from ber the fact of obtaining insurance aggregating $34,000 when accustomed to talk such matters over with her; and that he entertained the agents while preparing his policies with stories of others being injured while hunting, and who were indemnified by insuranee owing to the accident. As these circumstances might not properly be included in the application, defendant was not prohibited from proving them because of its failure to indorse them on the policy.
5 III. The plaintiff wore an overshoe over a slipper, and the evidence tended to show that the former had no powder stains, and was split down to the toe. The theory of the defense was that the muzzle of the gun when discharged was inside of the top of the overshoe, and hence must have been voluntarily placed there for that purpose. If not, how came it to escape being powder burned ? If in plaintiff’s hands, as he declared, and accidentally fired, the muzzle of the gun must have been near the foot. The distance at which powder stains are caused, then, was a material inquiry, and, over plaintiff’s objection, C. W. Budd, who was shown to have hadi much experience in handling firearms, was permitted to testify at what distance the shoe would have been burned, and to explain why the burned space is larger the further off the gun. The appellant insists this was not the subject of the expert evidence. We think otherwise. It may be that most jurors know how to fire a gun; but few, if any of them, have given thought concerning the amount of heat generated by the explosion of powder, or to the relative effect with respect to the distance of the object hit.
6 IV. What we have just said applies to the objections interposed to the testimony of certain chemists. It is quite generally known that gas is generated by the explosion of powder, but the volume, its explosion pressure, and what will be its manifestation if confined, are matters of scientifie knowledge. An important inquiry was whether the rending of the overshoe, slipper and wound to the *265foot was caused by tbe sudden passing of a charge of shot-merely, or in part was the result of the explosion force of' gas generated by the discharge of the gun. If the muzzle-had been at some distance, the gas might have in large part escaped in the air. If under the lap at the top of the overshoe, it would be somewhat confined, likely to follow the path of least resistance, and might tear the shose and affect the foot. The probable effects of a discharge in the position mentioned might be readily estimated by a person possessed of’ scientific knowledge of explosives. People generally give no attention to such matters, and information of the number of’ pounds pressure to the square inch as the gas leaves the gun, and that its volume is 2,500 times that of the powder, would furnish no definite idea of the effect when directed at a particular object-, far and near, nor of its probable manifestation when somewhat confined. These matters are not-of common knowledge, as contended by appellant. Only one of special learning or experience with explosions would be able to estimate with any degree of accuracy the effect of a discharge-of a gun in the positions suggested, and- for this reason therowas no error in receiving the opinions of the experts.
7 8 9 V. The court was not hound to instruct specially upon every class of evidence received, and, unless instructions correctly announcing the law were requested, it was not error-to omit special reference to the subject of expert and circumstantial evidence. The one on expert testimony requested characterized it as “made up largely of’ mere theory and speculation, and which suggests mere possibilities.” It is needless to say that such a definition, inaccurate in point of fact and conveying a severe-criticism of such evidence, was properly refused. That defendant relied on circumstantial evidence was quite as well known to the jury as the court, and the weight of such evidence essential to sustain the defense was stated. It was not error, then, to refuse instructions on these points. Other instructions requested were to the effect that all the circumstances to warrant a finding that the-*266wound was • self-inflicted must be consistent with such a conclusion, and absolutely incompatible with any other reasonable hypothesis. Such, a rule obtains in criminal, not civil, cases. In the latter the jurors are not to be freed from all reasonable doubt, but to find for the party in whose favor the evidence preponderates, and according to the reasonable prob.ability of truth. 1 Greenleaf Evidence, section 13.
'10 '.11 VI. Most of the rulings on the admissibility of evidence have been disposed of by what has already been said. 'The others are so manifestly correct that discussion is not demanded. The competency of the experts to testify was established, and no exception taken to the remark of the court complained of. In failing to question :the propriety thereof in some way at the time, all objection thereto was waived. The plaintiff was not prejudiced in being required to set out in his petition the particular circumstances under which the injury was re- • ceived. The motion to strike the amendment to the abstract is overruled. A careful examination of the entire record has •discovered no prejudicial error, and the judgment is af.btrmed.